Citation Nr: 0714514	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  04-15 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed left knee 
disorder.  

2.  Entitlement to service connection for a claimed right 
knee disorder.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1994 to 
January 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on her part.  



REMAND

The veteran seeks compensation benefits for claimed left and 
right knee disorders that she asserts had their clinical 
onset during her period of active service.  

Although VA has informed the veteran of its duty to assist 
her in the development of her claims, it has not informed her 
of the criteria for the assignment of a disability rating or 
effective date should service connection be granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The evidence shows that, in service, the veteran was treated 
on many occasions for complaints of bilateral knee pain.  The 
various diagnoses included those of retropatellar pain 
syndrome, plica syndrome and patello-femoral joint syndrome.  

In June and July 2004, the veteran was treated by Cornerstone 
Family Medicine for complaints of bilateral knee pain.  The 
radiologist interpreted the veteran's X-ray studies as 
showing mild varus subluxation of the right knee.  Otherwise, 
both knees were found to be normal.  The treating physician 
found that the X-ray studies showed degenerative joint 
disease of the knees.  

The veteran has not been examined by VA to determine the 
nature and likely etiology of the claimed knee disorders.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should notify the veteran of 
the criteria for the assignment of a 
disability rating or effective date 
should service connection be granted for 
disability of either or both knees.  
Dingess/Hartman.  

The RO should also notify that the 
veteran furnish may furnish evidence to 
support her claims.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of any 
disability found to be present in each of 
the veteran's knees.  

All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, been reviewed.  

Based on his/her review of the case, the 
examiner should render an opinion (with 
rationale) as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran has current knee disability 
due to an event of incident of her 
service, including her manifestations of 
retropatellar pain syndrome, plica 
syndrome and patello-femoral joint 
syndrome.  

3.  Following completion of all indicated 
development, the RO readjudicate the 
issues of service connection for left and 
right knee disorder in light of all the 
evidence of record.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
she and her representative must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless she is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



